                Case 3:21-cv-05259-RSL Document 6
                                                7 Filed 04/20/21
                                                        04/21/21 Page 1 of 2




 1                                                  THE HONORABLE ROBERT S. LASNIK

 2

 3
 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9 ALEX BELLESILES, an individual,
                                                    No.: 3:21-cv-05259-RSL
10                        Plaintiff,
                                                    STIPULATED MOTION TO EXTEND
11         v.                                       DEADLINE FOR DEFENDANT TO
                                                    ANSWER OR OTHERWISE RESPOND
12 TRAVELERS HOME AND MARINE                        TO COMPLAINT
   INSURANCE COMPANY a foreign
13 corporation,
14                        Defendant.
15

16         Pursuant to LCR 10(g), Defendant The Travelers Home and Marine Insurance

17 Company, which was inaccurately designated in the complaint, and Plaintiff Alex Bellesiles

18 submit this stipulated motion to extend Travelers’ deadline to answer or otherwise respond to
19 Plaintiff’s Complaint to May 12, 2021.

20         Dated this 20th day of April, 2021.

21   EMBER LAW PLLC                                BULLIVANT HOUSER BAILEY PC

22

23   By /s/ Leah S. Snyder                         By /s/ Jared F. Kiess
       Leah S. Snyder, WSBA #44384                   Ronald J. Clark, WSBA #43534
24     1200 Fifth Avenue, Suite 1217                 Jared F. Kiess, WSBA #54532
       Seattle, WA 98101                             E-mail: jared.kiess@bullivant.com
25     Email: leah@emberlaw.com                      E-mail: ron.clark@bullivant.com

26   Attorneys for Plaintiff Alex Bellesiles       Attorneys for The Travelers Home and
                                                   Marine Insurance Company
     STIPULATED MOTION TO EXTEND DEADLINE FOR DEFENDANT            PAGE 1    Bullivant|Houser|Bailey PC
     TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT                             One SW Columbia Street, Suite 800
                                                                             Portland, Oregon 97204-4022
     NO. 3:21-CV-05259-RSL                                                   Telephone: 503.228.6351
                  Case 3:21-cv-05259-RSL Document 6
                                                  7 Filed 04/20/21
                                                          04/21/21 Page 2 of 2




 1            IT IS SO ORDERED this 21st
                                    ___ day off April 2021.

 2

 3                                              ________________________________________
                                                ___________________________________
                                                THE HONORABLE ROBERT S. LASNIK
 4

 5

 6 Presented by:

 7    EMBER LAW PLLC                               BULLIVANT HOUSER BAILEY PC
 8

 9    By /s/ Leah S. Snyder                        By /s/ Jared F. Kiess
        Leah S. Snyder, WSBA #44384                  Ronald J. Clark, WSBA #43534
10      1200 Fifth Avenue, Suite 1217                Jared F. Kiess, WSBA #54532
        Seattle, WA 98101                            E-mail: jared.kiess@bullivant.com
11      Email: leah@emberlaw.com                     E-mail: ron.clark@bullivant.com

12    Attorneys for Plaintiff Alex Bellesiles      Attorneys for The Travelers Home and
                                                   Marine Insurance Company
13
14
     4815-2625-3542.1
15

16
17

18
19

20

21

22

23

24

25
26

      STIPULATED MOTION TO EXTEND DEADLINE FOR DEFENDANT          PAGE 2   Bullivant|Houser|Bailey PC
      TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT                          One SW Columbia Street, Suite 800
                                                                           Portland, Oregon 97204-4022
      NO. 3:21-CV-05259-RSL                                                Telephone: 503.228.6351
